             Case 3:20-cv-03866-JCS Document 25 Filed 06/17/20 Page 1 of 5




 1   WALTER RILEY, SBN 95919                       JAMES DOUGLAS BURCH, SBN 293645
     LAW OFFICE OF WALTER RILEY                    National Lawyers Guild
 2   1407 Webster Street, Suite 206                558 Capp Street
 3   Oakland, CA 94612                             San Francisco, CA 94110
     Telephone: (510) 451-1422                     Telephone: (415) 285-5067 x 104
 4   Facsimile: (510) 451-0406                     Email: james_burch@nlgsf.org
     Email: walterriley@rrrandw.com
 5                                                 Attorneys for Plaintiffs
     DAN SIEGEL, SBN 56400                         ANTI POLICE-TERROR PROJECT,
 6
     ANNE BUTTERFIELD WEILLS, SBN 139845           COMMUNITY READY CORPS,
 7   JANE BRUNNER, SBN 135422                      AKIL RILEY, IAN McDONNELL, NICO
     SONYA Z. MEHTA, SBN 294411                    NADA, AZIZE NGO, and JENNIFER LI
8    EMILYROSE JOHNS, SBN 294319
     ANDREW CHAN KIM, SBN 315331
 9
     SIEGEL, YEE, BRUNNER & MEHTA
10   475 14th Street, Suite 500
     Oakland, California 94612
11   Telephone: (510) 839-1200
     Facsimile: (510) 444-6698
12
     Email: danmsiegel@gmail.com;
13   abweills@gmail.com;
     janebrunner@hotmail.com;
14   sonyamehta@siegelyee.com;
     emilyrose@siegelyee.com;
15
     chankim@siegelyee.com
16
                           UNITED STATES DISTRICT COURT
17
                        NORTHERN DISTRICT OF CALIFORNIA
18
     ANTI POLICE-TERROR PROJECT,              )   Case No. 3:20-cv-03866-JCS
19
     COMMUNITY READY CORPS, AKIL              )
20   RILEY, IAN McDONNELL, NICO NADA,         )
     AZIZE NGO, and JENNIFER LI, on behalf    )   DECLARATION OF CHRISTA
21   of themselves and similarly situated     )   ARTHERHOLT
                                                  ATHERHOLT IN ISO TEMPORARY
                                                                 SUPPORT OF
     individuals,                             )   RESTRAINING
                                                  MEMORANDUM   ORDER
                                                                 OF POINTS AND
22
                                              )   AUTHORITIES IN SUPPORT OF
23               Plaintiffs,                  )   PLAINTIFFS' APPLICATION FOR A
      vs.                                     )   TEMPORARY RESTRAINING
24                                            )
     CITY OF OAKLAND, OPD Police Chief            ORDER AND/OR ORDER TO SHOW
                                              )   CAUSE AND FOR PRELIMINARY
25   SUSAN E. MANHEIMER, OPD Sergeant         )
     PATRICK GONZALES, OPD Officer                INJUNCTION
26                                            )
                                              )
27   CASEY FOUGHT,                            )
                                              )
28               Defendants.
                                              )



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Declaration of Christa Artherholt - 1
              Case 3:20-cv-03866-JCS Document 25 Filed 06/17/20 Page 2 of 5




 1   I, Christa Artherholt, hereby declare:
 2      1. The facts stated herein are of my own personal knowledge and if called and sworn as a
 3   witness, I could and would competently testify thereo.
 4      2. I am an Oakland resident.
 5      3. I participated in the youth-led protest against police brutality on Monday, June 1, 2020
 6
     as a concerned citizen.
 7
        4. By the time I arrived downtown to join the protest, the protestors were marching to the
8
     police station.
 9
        5. My friend and I marched with them until we hit the police barricade at 8th St and
10
     Broadway.
11
        6. We were essentially at a standstill; protestors were peacefully assembled and chanting.
12
        7. I was filming on and off, which I have done before at previous demonstrations.
13
        8. Just as I was thinking of leaving because nothing was really happening, I saw police start
14
     to put on gas masks and gloves, so I kept filming.
15
16      9.

17      10. Before I knew it, the police started throwing flashbangs, smoke bombs, and teargas into

18   the crowd.

19      11. This was around 7:45 p.m., definitely before the 8 p.m. curfew.

20      12. Most of the crowd of protestors dispersed, running away.
21      13. The police had not given any warning.
22      14.
23
24      15. Some protestors stuck around, myself included, and the situation became calm again.
25
        16. Protestors were yelling things at the cops, but remained nonviolent.
26
        17. The following is a link to a true and correct copy of the video, uploaded to Google drive,
27
     that I took showing what I describe here in ¶¶ 6-16:
28



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Declaration of Christa Artherholt - 2
                Case 3:20-cv-03866-JCS Document 25 Filed 06/17/20 Page 3 of 5




 1   https://drive.google.com/file/d/1xL7xjB29MWk4Jzxukx5VEoFmSZnoKOur/view?usp=sharin
 2   g.
 3        18. Then suddenly the police threw more teargas canisters, even though there were only
 4   about 20 protestors still at the blockade.
 5        19. I got stuck in the middle of three teargas canisters the police had shot indiscriminately
 6
     throughout the crowd.
 7
          20. My camera was also hit by debris from a grenade.
8
          21. Because I had on sunglasses and a bandana over my mouth, I was not teargassed badly.
 9
          22. I did feel the effects of the teargas on my eyes and nose, which were burning and felt
10
     really dry.
11
          23. More protestors left, and the situation became calm again, with some protestors getting
12
     on their knees, putting their hands in the air, and continuing to call out the names George
13
     Floyd and Breonna Taylor.
14
          24. Then I saw lines of police on either end of 8th St off Broadway; we were outnumbered.
15
16        25. The following is a link to a true and correct copy of the video, uploaded to Google drive,

17   that I took showing what I describe here in ¶¶ 18-24:

18   https://drive.google.com/file/d/10kBzjyhyQQq2fk5EobEJDAhKWc4uGt6H/view?usp=sharin

19   g.

20        26. I grew concerned and tried to pull my friend back, as the lines of police were running on
21   foot toward us.
22        27. The police stopped running toward us when we moved back a little.
23        28. The police then started running again, and I left running north on Broadway toward
24   14th St.
25
          29. As I ran away, I saw two police officers run toward my friend, grab and arrest her.
26
          30. I met a large number of peaceful protestors back at 14th St and Broadway.
27
          31. The police continued to make their way toward us.
28



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Declaration of Christa Artherholt - 3
              Case 3:20-cv-03866-JCS Document 25 Filed 06/17/20 Page 4 of 5




 1      32. At 8 p.m., the police made an announcement, saying that there is a curfew and if we
 2
 3      33. I started to walk back home, along with many other protestors, when the police kettled
 4   us in between 14th and 15th Sts on Broadway, around 8:20pm.
 5      34. There was nowhere to go.
 6
        35. I thought about making a run for it, but was scared that the police would throw me to
 7
     the ground and arrest me.
8
        36. I was afraid, because there was nowhere to run.
 9
        37.
10
        38.
11
              t put it past them to hurt people.
12
        39. They ordered us all together on one side of the street.
13
        40. The following is a link to a true and correct copy of the video, uploaded to Google drive,
14
     that I took showing what I describe here in ¶¶ 32-39:
15
16   https://drive.google.com/file/d/10atGO5h-FPg7G5aauprPebzEcU-As7Xr/view?usp=sharing.

17      41. The police were running toward us.

18      42.                                                           hat it was like the police were a

19   group of hormonal teenage boys egging each other on, yelling and wanting to be tough guys.

20      43. The police told us to get on the ground, which some people resisted.
21      44. They grabbed those people first.
22      45. The rest of us just waited, s
23   order.
24      46. I was the second-to-last person to get a citation for curfew violation.
25
        47.
26
     then I think they just wanted to be done with it at they stopped doing this.
27
        48. More police arrived.
28



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Declaration of Christa Artherholt - 4
              Case 3:20-cv-03866-JCS Document 25 Filed 06/17/20 Page 5 of 5




 1      49. I was wearing a face covering along with the vast majority of the protestors in
 2   attendance, and we maintained social distancing to the best of our ability.
 3      50. Because of my concerns about COVID-19, I would not have stayed at the protest if
 4   protestor were not wearing masks and being mindful of social distancing protocols.
 5      51. However, once we were kettled, we were forced to touch each other.
 6
        52. And contrary to the protestors, the vast majority of the police were not wearing masks as
 7
     they were arresting us.
8
        53. The police officer who was assigned to write me a citation was not wearing a mask or
 9
     gloves, which bothered me because I had to use his pen to sign the citation.
10
        54. I was not engaged in criminal behavior nor did I see other protestors engaged in
11
     criminal activities prior to any of the times the police threw flashbang grenades and teargas
12
     into our crowd that evening.
13
14
     I declare under penalty of perjury that the foregoing is true and correct. Executed on June 17,
15
16   2020, at Oakland, California.

17
18                                             Signed: _Christa Artherholt*___________
                                                           Christa Artherholt
19
20
     * I, Andrew Chan Kim, am the ECF user whose identification and password are being used to
21
     file the foregoing documents. Pursuant to Civil Local Rule 5.1(i), I hereby attest that
22
     concurrence in the filing of these documents has been obtained from each of its Signatories.
23
24
25
26
27
28



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Declaration of Christa Artherholt - 5
